2 So.3d 1049 (2009)
James Edward JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3559.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
Rehearing Denied March 17, 2009.
*1050 James Edward Jones, Belle Glade, pro se.
No response required for respondent.
PER CURIAM.
We treat the petition for writ of certiorari as an appeal from the trial court's order that denied appellant's motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. See Fla.R.App.P. 9.030(b)(1)(A). The case is summarily affirmed. Fla.R.App.P. 9.315(a). Our review of the record reveals that appellant's current incarceration is not the result of a violation of probation. As appellant points out, the trial court determined that appellant's probationary term was "terminated successfully." Thereafter, appellant entered into a negotiated plea in connection with two separate lower court cases.[1] Pursuant to the March 2007 plea he was sentenced in one of those cases to a four-year prison term.
Affirmed.
POLEN, STEVENSON and MAY, JJ., concur.
NOTES
[1]  06-9610 and 06-9257.